DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I and liposomes as the species in the reply filed on 4-7-22 is acknowledged.  The traversal is on the ground(s) that because the claims do not lack unity of invention, as they are directed to a composition, a method of using the composition and an apparatus for using the composition and this combination has unity of invention under 37 CFR 1.475. and the application is in national stage; according to applicant, groups are linked by a special technical feature that defines a contribution over the prior art.  This is not found persuasive because Even assuming Yu does not teach claimed composition containing nanoparticles, CN 102 793 672  certainly teaches ophthalmic oil-in-water containing nanoparticles and breaking the unity.
The requirement is still deemed proper and is therefore made FINAL.
However, upon consideration, the restriction requirements for no are withdrawn and could be reinstated at any time during the prosecution..
Claims included in the prosecution are 1-8, 11-13, 22-25, 30-31 and 34-36.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 5, 13, 22, 30, 31, 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104188937 or CN 102 793 672.
CN 104 discloses ophthalmic oil in water emulsions containing nanoparticles containing a medicament, a surfactant (phospholipids) and cosurfactant (poloxamer, Tween 80) (see entire English translation). 
	CN 102 discloses ophthalmic oil in water emulsions containing nanoparticles containing a medicament, a fatty acid, a surfactant (phospholipids) and cosurfactant (poloxamer, Tween 80) (see entire English translation).
	The references meet the requirements of instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-8, 11-13, 22-23, 30-31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104188937 or CN 102 793 672 in view of WO 2006/007510, WO 2007/130960 individually or in combination .
	The teachings of CN 104 and CN 102 have been discussed above. CN 104 and CN 102 do not teach Omega 3 fatty acids as the fatty acids.
	WO 2006  while disclosing  ophthalmic compositions for the treatment of eye diseases teaches that omega 3 acids enhance the anti-inflammatory effect. The application of the ophthalmic composition is topical as eye wash, eye drops and using devices. The compositions contain surfactant Tween 80 and liposomes (Abstract, pages 5, 7-8, 10-11, 15, Examples and claims).
WO 2007 similarly teaches ophthalmic oil-in-water emulsions containing one or two surfactants (Polysorbate 80) and omega-3-fatty acids which effectively treats dry eye conditions and provides lubrication to the eye. The carrier carriers therapeutic agents (Abstract, 0002-0004, 0012, 0028, 0041, 0052, 0055, 0072, 0080, Examples and claims).
The inclusion of omega 3 fatty acids in the oil-in-water ophthalmic formulations of CN 104 or CN 102 would have  obvious to one of ordinary skill in the art because of the advantages of the inclusion of omega 3 fatty acids in ophthalmic oil-in-water emulsions taught by WO 2006 or WO 2007. 
3.	Claim(s) 1-8, 11-13, 22-25, 30-31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104188937 or CN 102 793 672 in view of WO 2006/007510, WO 2007/130960 individually or in combination as set forth above, further in view of Sawhney (US 2014/0363498).
	The teachings of CN 104, CN 102, WO2006 and WO 2007 have been discussed above.
	These references do not teach corticosteroids as anti-inflammatory agents in the ophthalmic emulsions. 
	Sawhney teaches the use of corticosteroid to treat corticosteroid responsive inflammation in ophthalmic oil-in-water emulsions (Abstract,0106 and 0113).
	The use of a corticosteroid to treat inflammation in the ophthalmic oil-in-water emulsions as a therapeutic agent would have been obvious to one of ordinary skill in the art since Sawhney teaches the use of a corticosteroid in ophthalmic oil-in-water emulsions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612